                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:19-cv-00020-MR

TERRANCE L. JAMES-BEY,           )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                   ORDER
                                 )
KENNETH LASSITER, et al.,        )
                                 )
                                 )
              Defendants.        )
________________________________ )

     THIS MATTER is before the Court on Plaintiff’s “Motion for Pre-Trial

Settlement Assistance.” [Doc. 71].

     In the instant motion, Pro Se Plaintiff Terrance L. James-Bey

(“Plaintiff”) “resubmits [his] request to participate in the ‘WDNC Settlement

Assistance Program’” … “[a]fter not receiving any communication from this

Court in over nine (9) months.” [Doc. 71]. The Court will deny Plaintiff’s

motion as moot. Plaintiff’s action brought pursuant to 42 U.S.C. § 1983 was

dismissed without prejudice on May 26, 2020 for Plaintiff’s failure to

prosecute. [Doc. 66]. Plaintiff apparently refused the mail containing the

Court’s Order dismissing Plaintiff’s case and the Clerk’s Judgment thereon.

[See Doc. 68].    The Court has directed the Clerk to retransmit those

documents to Plaintiff, along with a copy of the docket in this matter. These


        Case 1:19-cv-00020-MR Document 72 Filed 01/25/21 Page 1 of 2
were mailed to Plaintiff on January 22, 2021. [See 1/22/2021 Docket Entry].

     IT IS THEREFORE ORDERED that Plaintiff’s “Motion for Pre-trial

Settlement Assistance” [Doc. 71] is DENIED.

     IT IS SO ORDERED.
                                  Signed: January 25, 2021




                                      2

       Case 1:19-cv-00020-MR Document 72 Filed 01/25/21 Page 2 of 2
